Citation Nr: 1037584	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-18 948	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to February 
1973 and August 1973 to August 1975.

The diabetes mellitus matter comes to the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in November 2005, a statement of 
the case was issued in May 2006, and a substantive appeal was 
received in July 2006.  

The hypertension matter comes to the Board from a September 2006 
rating decision of a VA RO.  A notice of disagreement was filed 
in November 2006, a statement of the case was issued in April 
2007, and a substantive appeal was received in May 2007.  

The Veteran testified at a hearing before the RO in November 2006 
and before the Board in August 2009.  

The October 2005 rating decision also denied service connection 
for posttraumatic stress disorder, but this benefit was 
subsequently granted by rating decision in February 2007.  The 
issue of service connection for PTSD is therefore no longer in 
appellate status. 

The March 2009 VA examination report shows the VA examiner 
diagnosed chronic kidney disease, as likely as not, 
secondary to diabetic nephropathy and hypertensive 
nephrosclerosis.  Accordingly, the issue of entitlement to 
service connection for a chronic kidney disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of service connection for hypertension, including as 
secondary to diabetes mellitus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, 
requires insulin and a restricted diet, but does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent 
for diabetes mellitus type II have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in July 2005.  In July 2006, the 
Veteran was also provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim 
was last readjudicated in a July 2009 supplemental statement of 
the case. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA medical records.  The 
evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The VA 
examiner addressed the relevant rating criteria and considered 
the contentions of the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran's service-connected diabetes mellitus, type II, is 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective November 8, 2000.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Veteran's service-connected diabetes mellitus, type II, has 
been rated by the RO under the provisions of Diagnostic Code 
7913.  Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted diet, 
or oral hypoglycemic agents and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities. Diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent rating.  
A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913. 38 C.F.R. § 4.119, Note (1) (2009).

Separate compensable ratings for complications of diabetes have 
been established for peripheral neuropathy of the lower 
extremities and erectile dysfunction. Entitlement to service 
connection for congestive heart failure and visual problems as 
secondary to service-connected diabetes mellitus were the subject 
of a June 2009 rating decision, which the Veteran did not appeal.  


It is clear from the record, and VA has acknowledged in previous 
rating decisions, that the Veteran requires insulin and that he 
is on a restricted diet.  The determinative question in this 
appeal for a higher rating is whether there is a showing that the 
Veteran's activities are regulated as part of the medical 
treatment prescribed for his diabetes, and whether any other 
symptoms indicative of a higher rating are shown. 

The Veteran underwent a VA examination in July 2005.  He denied 
any ketoacidosis.  He reported rare episodes of hypoglycemia, 
occurring about 6 times a year.  He stated that he developed 
sweating, weakness, feeling shaky and being slightly disoriented 
at the time.  He denied any hospitalizations for ketoacidosis or 
hypoglycemic reactions.  He reported a restricted diet of 2400 
calories and low sodium.  He stated that he missed 7 days from 
work over the past year, mainly related to dizziness.  He 
reported frequent dizziness.  He denied any spinning-like 
sensation, but noticed dizziness mainly when he was up and about.  
He sees his diabetic care provider once every two months.  
Following physical examination, the examiner diagnosed type II 
diabetes mellitus.  

The Veteran underwent another VA examination in August 2006.  He 
reported that he was not following his restricted diet.  He 
stated that he had hypoglycemic spells when he tried to diet.  He 
reported hypoglycemic spells about once a month when he got very 
trembly, broke out in a sweat and felt "kind of weird."  He 
denied any hospitalizations for diabetes, hypoglycemic reactions, 
or ketoacidosis.  He stated that he continued to work in an 
office setting.  He sees his diabetic care provider once every 
three months.  Following physical examination, the examiner 
diagnosed type II diabetes with poor control.  

The Veteran underwent another VA examination in November 2006.  
He reported hypoglycemic spells on a daily basis, as well as mild 
episodes of fatigue which he related to hypoglycemia.  He stated 
that he had severe hypoglycemic reactions at least two to three 
times a month, associated with breaking out in a sweat, dimness 
of vision, and a trembling feeling all over.  He reported not 
always following his diet and skipping insulin doses.  He 
reported missing work twice over the previous month for feeling 
sick from diabetes.  He sees his diabetic care provider once 
every three months.  Following physical examination, the examiner 
diagnosed type II diabetes mellitus.  The examiner noted that 
there was no objective evidence for need to restrict activities 
at the present solely on the basis of diabetes.  

The Veteran underwent another VA examination in March 2009.  He 
reported dizziness, syncope and vision problems.  He stated that 
hypoglycemic reaction occurred approximately once per day.  He 
reported symptoms of sweating, weakness, dizziness and ringing in 
the ears associated with the episodes.  He stated that the 
dizziness was lightheadedness without a spinning component.  He 
denied any hospitalizations related to diabetes since 1998.  He 
reported that he loosely followed a restricted diet.  He denied 
any restriction of activities related to diabetes.  He sees his 
physician every six months.  Following physical examination, the 
examiner diagnosed insulin dependent type II diabetes mellitus.  
The examiner noted that the Veteran was able to engage in 
activities of daily living without restriction.  

Lastly, the Veteran provided testimony at the August 2009 Board 
hearing regarding his diabetes.  

While the Veteran has provided testimony that he believes he has 
a 'restriction of activities' by virtue of his inability to 
perform the duties of a policeman and the difficulty he has with 
swimming and riding a motorcycle, this is not the sort of 
'restriction in activities' on account of diabetes as 
contemplated by the rating schedule.  Rather, the evidence must 
show that a regulation of activities has been added to the 
treatment regimen to better control glucose levels.  In this 
case, there is simply no medical evidence showing that management 
of the Veteran's diabetes mellitus, type II, as prescribed by 
doctors, requires medical regulation of activities.  
The November 2006 VA examiner noted that there was no objective 
evidence for a need to restrict the Veteran's activities at the 
present solely on the basis of diabetes.  
The March 2009 VA examiner recognized that the Veteran did not 
have a restriction of activities related to his diabetes, and he 
did not recommend any.  The VA examiner specifically noted that 
the Veteran was able to engage in the activities of daily living 
without restriction.  Additionally, while the Veteran has 
described episodes of passing out, the Veteran has reported on 
several occasions that he does not always follow his restricted 
diet and he sometimes skipped insulin doses resulting in the need 
for better compliance with the treatment regimen.  In any event 
he does not have hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider.  Thus, despite such episodes, treating physicians 
have not required closer monitoring of the Veteran's diabetes 
mellitus.  Also, while the Veteran is no longer employed as a 
policeman, he is employed in another job.  The Board also 
recognizes that the Veteran submitted records pertaining to sick 
leave he took and he provided a statement from his wife; however, 
the Veteran remains employed and disability ratings are intended 
to represent the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  Thus, it is anticipated that the Veteran's diabetes 
results in impairment in his occupational functioning, hence the 
assignment of a compensable rating. 

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, type 
II, and there is no basis for assignment of a disability rating 
in excess of 20 percent.  The Board again emphasizes that 
although the Veteran requires insulin and a restricted diet, 
there is no persuasive evidence that the Veteran's activities 
have been regulated by medical professionals in managing his 
diabetes mellitus, type II.  As such, the Veteran meets the 
criteria for a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of persuasive evidence of 
regulation of activities or symptoms contemplated in a higher 
evaluation, there is simply no basis for a higher rating at this 
time.

The Board has not assigned staged ratings as the factual findings 
do not show distinct time periods that the Veteran's disability 
warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must next consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2009); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 20 percent is provided for certain 
manifestations of the service-connected diabetes disability, but 
the evidence reflects that those manifestations are not present 
in this case.  The complained of symptoms and types of resulting 
functional impairment described by the Veteran are contemplated 
in the schedular rating.  The Veteran has not described any 
exceptional or unusual features or symptoms of the illness.  As 
the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the inquiry ends and the 
Board need not consider whether the disability picture exhibits 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Accordingly, referral 
for consideration of an extra-schedular rating is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type 
II, is not warranted.  


REMAND

The Veteran has claimed entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.  A VA examination was conducted in July 2005.  
The VA examiner opined that the hypertension is unrelated to 
diabetes.  The VA examiner of the August 2006 and November 2006 
VA examinations also opined that the Veteran's hypertension was 
not related to diabetes.  The VA examiners, however, provided no 
rationale for concluding that the Veteran's hypertension was not 
related to his diabetes, and they did not consider whether his 
hypertension was aggravated by the diabetes.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

In addition, the Board observes that the July 2006 VCAA letter 
does not advise the Veteran of the elements necessary to 
substantiate a claim for service connection on a secondary basis.  
This notice deficiency should be corrected on remand. 




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter, 
to include the requirements for 
establishing service connection for 
hypertension as secondary to service-
connected diabetes mellitus. 

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the nature and etiology of any 
current hypertension.  It is imperative 
that the claims file be made available to 
the examiner for review.  The examiner 
should respond to the following:

a) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the Veteran's hypertension is causally 
related to the Veteran's active duty 
service?  

b) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hypertension was caused by the 
Veteran's service-connected diabetes 
mellitus?  

c)  If not caused, is it at least as likely 
as not (a 50 percent or higher degree of 
probability) that such hypertension was 
permanently worsened by the service-
connected diabetes mellitus?

The examiner must provide a supporting 
rationale for the opinion expressed. 

If the VA examiner is of the opinion that 
an opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so.

3.  After completion of the above, review 
the expanded record and undertake a merits 
analysis of the claim of service 
connection for hypertension, to include as 
secondary to service-connected diabetes 
mellitus.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


